In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00160-CV

TERESA MARIE SHIELD, MATTHEW                §   On Appeal from the 48th District Court
WILSON, AND ROBERT HECK,
Appellants                                  §   of Tarrant County (048-311669-19)

V.                                          §   July 21, 2022

BIO-SYNTHESIS, INC., DNA TESTING            §   Memorandum Opinion by Justice Womack
CENTRE, INC., AND RITA CHEN,
PH.D., Appellees

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the trial court’s

judgment is affirmed in part and reversed in part. We affirm that portion of the trial

court’s judgment that granted summary judgment to Appellees Bio-Synthesis, Inc. and

DNA Testing Centre, Inc. on Appellants’ claims under the Deceptive Trade Practices

Act. We reverse the remainder of the trial court’s judgment, and we remand the case

to the trial court for further proceedings consistent with this court’s opinion.
      Appellees Bio-Synthesis, Inc. and DNA Testing Centre, Inc. shall pay all of the

costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Dana Womack
                                           Justice Dana Womack